                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


EDDIE LAMONT VIRGIL,
          Plaintiff,

       v.                                               Case No. 19-C-813

SHERIFF JIM JOHNSON, et al.,
           Defendants.


                                         ORDER

       Plaintiff Eddie Lamont Virgil, a Wisconsin state prisoner who is representing

himself, filed this lawsuit under 42 U.S.C. § 1983. The case was initially assigned to U.S.

Magistrate Judge David E. Jones but was referred to me for screening. I screened the

plaintiff’s complaint and allowed him to proceed on Eighth Amendment clams against two

defendants and on an official-capacity claim against Ozaukee County Sheriff Jim

Johnson. After the defendants answered, the case was reassigned to me. The defendants

now move for summary judgment.

                                   I. BACKGROUND 1

A.     The Parties

       The plaintiff was transferred to the Ozaukee County Jail (Jail) from Dodge

Correctional Institution on May 10, 2019. ECF No. 29, ¶ 1. He sues Registered Nurse




1 Facts in this section are taken from the defendants’ proposed findings of fact and
declarations in support of her motion for summary judgment, ECF Nos. 29–32, and the
plaintiff’s response to the defendants’ proposed facts and declaration in opposition to the
defendants’ motion, ECF No. 34–35. I will consider each party’s proposed facts only to
the extent they are supported by evidence in the record. See Fed. R. Civ. Pro. 56(c)(1);
Civil L. R. 56(b)(1)(C)(i) and (2)(B)(i)–(ii). I will deem admitted any uncontroverted fact,



            Case 2:19-cv-00813-LA Filed 06/29/20 Page 1 of 10 Document 38
Cheryl Gnodtke and Ozaukee County Sheriff Jim Johnson. ECF No. 29 at 1; ECF No. 32,

¶ 1. The plaintiff also asserted a claim against “Medical Staff #1300.” ECF No. 1 at 1.

I ordered the plaintiff to identify the name of Medial Staff #1300 within forty-five days of

the named defendants appearing in this case. ECF No. 10 at 8. On July 22, 2019, the

plaintiff submitted a letter explaining that Gnodtke is Medical Staff #1300. ECF No. 12.

Because Medical Staff #1300 and Gnodtke are the same person, I will remove Medical

Staff #1300 from the caption.

B.     Plaintiff’s Complaint 2

       The plaintiff stated that, while at Dodge Correctional Institution, he had informed a

physician that he was suffering chronic pain from gunshot wounds he suffered in 1998

and bullets that remained lodged in his chest and back. ECF No. 1 at 2. He received three

packs of 600mg ibuprofen to treat his pain, but those pills lasted only fourteen days and

were not permitted to be refilled. Id. at 2–3. Once at the Jail, the plaintiff was told he would

have to pay for ibuprofen, so he refused the medication and returned it to the Health

Services Unit. Id. at 2. The plaintiff stated that a nurse at the Jail told him she would ask

a doctor about providing him a long-term prescription for ibuprofen, but “that never

happen[ed].” Id. at 3. The plaintiff grieved the matter but was told that, pursuant to Jail




see Civil L. R. 56(b)(4), and will consider arguments in the supporting memoranda only
to the extent they properly refer to each party’s statement of facts, see Civil L. R. 56(b)(6).
2 Because the plaintiff’s complaint is verified, I will consider the contentions in the
complaint as I would in an affidavit for purposes of this decision. See Devbrow v.
Gallegos, 735 F.3d 584, 587 (7th Cir. 2013); Ford v. Wilson, 90 F.3d 245, 246–47 (7th
Cir. 1996).

                                               2

         Case 2:19-cv-00813-LA Filed 06/29/20 Page 2 of 10 Document 38
policy, he would have to purchase ibuprofen from the commissary. Id. He wrote to Sherriff

Johnson but received no response. Id.

C.     The Defendants’ Proposed Facts

       The defendants reiterate the plaintiff’s allegations from his complaint and fill in

other details. Nurse Carrie Cable (who is not a defendant) saw the plaintiff on May 11,

2019, as part of the intake program into the Jail. ECF No. 29, ¶ 4. Nurse Cable took the

plaintiff’s temperature and blood pressure and asked about his medical history. ECF

No. 30-1 at 3–4. She was the nurse who told the plaintiff she would ask a doctor about

extending his ibuprofen prescription. Id. at 5; ECF No. 29, ¶ 5.

       The plaintiff submitted an Inmate Request slip on May 20, 2019, to follow up on

the potential extension of his prescription. ECF No. 29, ¶ 6. Defendant Gnodtke reviewed

the plaintiff’s medical chart, and on May 21, 2019, she responded to his request and

stated that his prior prescription had expired with no refills. Id., ¶ 7; ECF No. 32-1. She

explained that, pursuant to the Jail’s inmate handbook, “he would need to purchase

Ibuprofen or Tylenol from the Commissary” because his chronic pain was deemed “not

urgent.” ECF No. 32, ¶¶ 2–3.

       The plaintiff received three packs of ibuprofen on May 23, 2019, but was told that

he would have to pay for them. ECF No. 29, ¶ 15; ECF No. 30-1 at 17. The plaintiff

returned the ibuprofen the same day because he did not want to pay for it. ECF No. 29,

¶¶ 15–16; ECF No. 30-1 at 18. Also the same day, the plaintiff submitted a grievance

requesting treatment for his pain and complaining about being charged for ibuprofen. ECF

No. 29, ¶ 10; ECF No. 31-2. A deputy at the Jail (who is not a defendant) responded that

without a doctor’s order for long-term prescription medication, the plaintiff would need to



                                            3

         Case 2:19-cv-00813-LA Filed 06/29/20 Page 3 of 10 Document 38
purchase ibuprofen from the commissary to treat his pain. ECF No. 29, ¶ 11; ECF

No. 31-3 at 1. The plaintiff never attempted to purchase ibuprofen from the commissary

or asked about the procedure for ordering the medication. ECF No. 29, ¶¶ 19, 25.

      Nurse Gnodtke also responded to the plaintiff’s May 23, 2019 grievance in writing

and, like the deputy, advised the plaintiff to purchase ibuprofen from the commissary to

treat his chronic pain. ECF No. 29, ¶ 17; ECF No. 31-3 at 2. She informed the plaintiff

that, per the Jail’s inmate handbook, “[p]re-existing conditions will not be treated at the

Ozaukee County Jail unless the condition is deemed to be in need of urgent treatment by

our medical staff.” ECF No. 29, ¶ 13; ECF No. 31-1 at 21–22; ECF No. 31-3 at 2. Gnodtke

told the plaintiff that he could purchase ibuprofen from the Jail commissary, but neither

the medical staff nor Jail would distribute over-the-counter products to him. ECF No. 31-3

at 2. She further advised the plaintiff, also as is stated in the inmate handbook, that

inmates “are responsible for the cost of all over-the-counter products” at the Jail, and

indigent inmates may obtain the medication through a negative billing system. ECF

No. 29, ¶¶ 8, 13; ECF No. 31-1 at 20; ECF No. 31-3 at 2. The plaintiff does not contest

what Gnodtke told him but asserts that he did not have to pay for other medication he

received to treat high blood pressure. ECF No. 34, ¶ 8. The plaintiff never saw Gnodtke

face-to-face for treatment. ECF No. 30-1 at 8.

D.    The Plaintiff’s Deposition and Proposed Facts

      The defendants deposed the plaintiff during discovery. The plaintiff stated during

the deposition that he was aware that the cost of purchasing ibuprofen would be deducted

from his prison account or, if he did not have sufficient funds, would put his account in a

negative balance. ECF No. 29, ¶¶ 20–21; ECF No. 30-1 at 22. In his proposed facts, the



                                            4

         Case 2:19-cv-00813-LA Filed 06/29/20 Page 4 of 10 Document 38
plaintiff contradicts his previous statement and insists he was not aware his account

would show a negative balance if he could not afford the medication but was aware “that

the Jail will charge for the Ibuprofen.” ECF No. 34, ¶ 21.

       The plaintiff insisted that because he “was a warden of the state,” having

transferred to the Jail from Dodge Correctional Institution, his health care was “supposed

to be provided for.” ECF No. 30-1 at 9. The plaintiff similarly asserts in his proposed facts

that his “pain should have been address[ed] by the State.” ECF No. 34, ¶ 25. He did not

provide a specific rule, law, or regulation that entitled him to free mediation at the Jail

because he had been transferred from a state prison. ECF No. 29, ¶ 23; ECF No. 30-1 at

38–39. He stated, as noted above, that he did not have to pay for medication he received

to treat his high blood pressure, also a preexisting condition, but he explained that

medication “came with me from Dodge” and was not provided at or by the Jail. ECF

No. 30-1 at 15. The plaintiff admitted that he had funds in his Jail account that he used to

pay for copies of legal work and telephone time. Id. at 25.

                                       II. ANALYSIS

       A party is entitled to summary judgment if it shows that there is no genuine dispute

as to any material fact and it is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Material

facts” are those that “might affect the outcome of the suit.” See Anderson, 477 U.S. at

248. A dispute over a “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the non-moving party.” Id. “[D]isputed facts that are not

outcome-determinative are not material and will not preclude summary judgment.”

Montgomery v. Am. Airlines, Inc., 626 F.3d 382, 389 (7th Cir. 2010).



                                             5

         Case 2:19-cv-00813-LA Filed 06/29/20 Page 5 of 10 Document 38
       Summary judgment is proper “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). To survive a motion for summary judgment, a non-moving party must

show that sufficient evidence exists to allow a jury to return a verdict in its favor. Brummett

v. Sinclair Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005).

A.     Eighth Amendment Standard

       I review the plaintiff’s claim about the denial of medical care under the Eighth

Amendment, which prohibits cruel and unusual punishments. See Estelle v. Gamble, 429

U.S. 97, 104 (1976). But not “every ache and pain or medically recognized condition

involving some discomfort can support an Eighth Amendment claim.” Gutierrez v. Peters,

111 F.3d 1364, 1372 (7th Cir. 1997). To show a valid Eighth Amendment claim, the

plaintiff must demonstrate both that he “suffered from an objectively serious medical

condition” and that the defendant was “deliberately indifferent to that condition.” Petties

v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (citing Farmer v. Brennan, 511 U.S. 825, 834

(1994)). “[D]eliberate indifference describes a state of mind more blameworthy than

negligence.” Farmer, 511 U.S. at 835. A prison official cannot be found liable under the

Eighth Amendment unless she subjectively knows of an excessive risk of harm to an

inmate’s health or safety and disregards that risk. Id. at 837; Perez v. Fenoglio, 792 F.3d

768, 776 (7th Cir. 2015).

       Neither negligence nor gross negligence is enough to support an Eighth

Amendment claim. See Farmer, 511 U.S. at 835–36; Chapman v. Keltner, 241 F.3d 842,

845 (7th Cir. 2001). Nor do medical malpractice or “mere disagreement with a doctor’s



                                              6

         Case 2:19-cv-00813-LA Filed 06/29/20 Page 6 of 10 Document 38
medical judgment” suffice to demonstrate deliberate indifference. Berry v. Peterman, 604

F.3d 435, 441 (7th Cir. 2010) (citing Estelle, 429 U.S. at 106).

       The plaintiff claims that Nurse Gnodtke refused to provide him ibuprofen free of

charge and instead adhered to the Jail’s policy not to dispense over-the-counter

medication for chronic conditions. Although the plaintiff’s pain may have been chronic, he

provides no evidence, not even an affidavit, describing the severity of his pain. There is

no evidence that the decision not to provide the plaintiff free ibuprofen for his chronic pain,

even if it were medically erroneous, disregarded an excessive risk to the plaintiff’s health

or safety, as is necessary to constitute an Eighth Amendment violation. See Snipes v.

DeTella, 95 F.3d 586, 591 (7th Cir. 1996) (quoting Farmer, 511 U.S. at 837). Nor has the

plaintiff shown that Gnodtke disregarded the plaintiff’s complaints of chronic pain. She

responded to his grievances and told him that he could obtain the medication sought from

the commissary. It is undisputed that the plaintiff was not cut off from access to the

medication; he merely was told he would have to pay for it pursuant to the Jail’s policy.

Gnodtke is not responsible for creating the policy, she merely followed it. Responding to

the plaintiff’s grievances in this way did not render her personally liable for any

constitutional violation caused by the Jail’s policy of charging inmates for over-the-counter

medications. See George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). Gnodtke is entitled

to judgment as a matter of law.

       I also allowed the plaintiff to proceed on a municipal liability claim against Ozaukee

County based on the Jail’s policy of not providing free medication for chronic conditions.

ECF No. 10 at 9. A municipality may “be held liable under § 1983 only for its own violations

of federal law.” Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29, 36 (2010) (citing Monell



                                              7

         Case 2:19-cv-00813-LA Filed 06/29/20 Page 7 of 10 Document 38
v. Dep’t. of Soc. Serv., 436 U.S. 658, 694 (1978)). To demonstrate municipal liability, the

plaintiff “must demonstrate that there was an ‘official policy, widespread custom, or action

by an official with policy-making authority [that] was the “moving force” behind his

constitutional injury.’” Estate of Perry v. Wenzel, 872 F.3d 439, 461 (7th Cir. 2017)

(quoting Daniel v. Cook Cty., 833 F.3d 728, 734 (7th Cir. 2016)). “[T]he touchstone of

‘official policy’ is designed ‘to distinguish acts of the municipality from acts of employees

of the municipality, and thereby make clear that municipal liability is limited to action for

which the municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S.

112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479–80 (1986) (emphasis

in original)).

        The plaintiff fails to satisfy this standard. He submitted no evidence linking the Jail’s

policy to Ozaukee County itself. And even if he had, the policy in question is not

unconstitutional. It does not violate the constitution for the Jail to charge a fee for

ibuprofen and other over-the-counter medications, so long as the inmate is able to pay

the fee. See Poole v. Isaacs, 703 F.3d 1024, 1026–27 (7th Cir. 2012) (holding that “the

imposition of a modest fee for medical services, standing alone, does not violate the

Constitution”); Conley v. Anglin, 513 F. App’x 598, 602 (7th Cir. 2013) (“It is not deliberate

indifference for prison medical professionals to insist that a prisoner pay the required

co-payment before receiving care when he has the ability to pay.”). The plaintiff does not

assert that he was unable to afford the ibuprofen or that the cost for the medication was

unreasonable. In fact, the plaintiff had money to pay for other Jail services, including

telephone time and copies of legal papers. He could have used those funds to pay for the

ibuprofen but chose not to. The plaintiff provides no law, rule, or regulation to support his



                                                8

          Case 2:19-cv-00813-LA Filed 06/29/20 Page 8 of 10 Document 38
assertion that he was entitled to receive ibuprofen free of charge as a state prisoner

temporarily housed at a county jail.

       Even if he lacked the funds to pay for the medication, the plaintiff still would have

been able to obtain it. The commissary would have provided the medication and placed

his Jail account in a negative balance. The plaintiff admitted during his deposition that he

was aware he could obtain the ibuprofen even if he were indigent. That fact distinguishes

this case from Rowe v. Gibson, 798 F.3d 622, 627–28 (7th Cir. 2015), in which the

Seventh Circuit opined that prison nurses were deliberately indifferent for not providing

free medication to an indigent prisoner who otherwise was unable to obtain it or referring

the matter to a doctor for further evaluation and treatment. Sheriff Johnson, against whom

I construed the plaintiff’s Ozaukee County municipal liability claim, is entitled to judgment

as a matter of law.

                                    III. CONCLUSION

       THEREFORE, IT IS ORDERED that Medical Staff #1300 is removed from the

caption.

       IT IS FURTHER ORDERED that the defendants’ motion for summary judgment

(ECF No. 27) is GRANTED. This case is DISMISSED. The clerk’s office shall enter

judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may appeal this

court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within 30 days of the entry of judgment. See Federal Rule of Appellate

Procedure 3, 4. I may extend this deadline if a party timely requests an extension and




                                             9

           Case 2:19-cv-00813-LA Filed 06/29/20 Page 9 of 10 Document 38
shows good cause or excusable neglect for not being able to meet the 30-day deadline.

See Federal Rule of Appellate Procedure 4(a)(5)(A).

       Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion under

Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time, generally

no more than one year after the entry of the judgment. I may not extend this deadline.

See Federal Rule of Civil Procedure 6(b)(2).

       A party is expected to closely review all applicable rules and determine, what, if

any, further action is appropriate in a case.

       Dated in Milwaukee, Wisconsin, this 29th day of June, 2020.




                                          s/Lynn Adelman_________
                                          LYNN ADELMAN
                                          United States District Judge




                                                10

        Case 2:19-cv-00813-LA Filed 06/29/20 Page 10 of 10 Document 38
